Citation Nr: 1506081	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an effective date prior to March 31, 2011 for the grant of service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.

The issues of entitlement to service connection for a right hip disability and entitlement to an earlier effective date for service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2001, the RO denied service connection for a right hip problem.  The Veteran did not appeal this decision within one year following notification and new and material evidence was not received within the appeal period.  

2.  Evidence associated with the record since the May 2001 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a right hip disability.  


CONCLUSIONS OF LAW

1.  The May 2001 decision, which denied service connection for a right hip problem, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of entitlement to service connection for a right hip disability and to remand for further development, a detailed discussion regarding the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Analysis

In April 2000, the RO denied service connection for a right hip problem based on a finding that the claim was not well-grounded because although there was treatment in service for a right hip problem, there was no permanent residual or chronic disability shown by service records or demonstrated by evidence following service.  In May 2001, the RO readjudicated the claim pursuant to the VCAA.  Service connection for a right hip problem was again denied because the condition was not incurred in or caused by service.  The Veteran did not appeal this decision within one year following notification and new and material evidence was not submitted within the appeal period.  The decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In January 2010, the Veteran requested to reopen his claim.  In September 2010, the RO denied the claim for service connection for a right hip condition because the evidence submitted was not new and material.  The Veteran disagreed and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence at the time of the May 2001 rating decision included service treatment records and a VA examination.  Service treatment records show that the Veteran was seen on March 19, 1997 for complaints related to the right hip after he stumbled on night maneuvers.  Assessment was ligamentous injury.  A sports medicine consult dated on March 27, 1997 included an impression of hip flexor strain resolved.  

The Veteran underwent a VA joints examination in December 1999.  X-rays of the right hip were reported as within normal limits.  Diagnosis included history of injury to the right hip and knee.  No evidence of any residual.  

Pertinent evidence added to the record since the final May 2001 rating decision includes VA medical records showing current diagnoses related to the right hip.  For example, a December 1999 VA x-ray report, which was received in January 2013, shows very minimal degenerative changes in the right hip.  X-rays dated in March 2010 show mild degenerative changes in the hips.  A March 2010 VA examination report includes an assessment of chronic, right hip strain as well as possible labral tear.  VA records also document the Veteran's repeated complaints of right hip pain since the 1997 in-service injury.  

On review, the above evidence is new.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  That is, the evidence shows a current right hip disability and suggests a relationship to the in-service injury.  Accordingly, the claim is reopened.  See Shade.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip disability is reopened.  


REMAND

Service connection for a right hip disability

As noted, the claim is reopened herein.  On review, the RO did not reopen the claim and a remand is needed so that the claim can be adjudicated on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additionally, the Board finds that further development is needed.  See 38 C.F.R. § 3.159(c).  The Veteran receives VA treatment and updated medical records should be obtained.  VA records were last added to the electronic folder in September 2012.

The Veteran underwent a VA examination in March 2010.  The examiner opined that the Veteran's right hip condition was not caused by or a result of his right knee condition.  The examiner did not address secondary aggravation or provide an opinion regarding direct service connection.  The Board further notes that the Veteran has undergone right knee surgery since this examination with apparent worsening.  Under these circumstances, the Board finds that additional examination and opinion are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Earlier effective date for service connection for migraine headaches

In March 2012, the RO granted service connection for migraine headaches and assigned a 50 percent rating from March 31, 2011.  The Veteran disagreed with the effective date and subsequently perfected this appeal.  

In his April 2012 notice of disagreement, the Veteran stated that he wanted the effective date changed to the original claim date in 1999.  He noted that the claim was previously denied in 2000 for not being in military medical records and he asserted there was clear and unmistakable error (CUE).  

The November 2012 statement of the case indicated that the Veteran's CUE claim was being considered under separate cover.  On review, the Board is unable to locate a decision in either the claims folder or electronic folder addressing the claim of CUE.  This issue is inextricably intertwined with the earlier effective date issue and must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant VA treatment records for the period from September 2012 to the present.  

2.  Thereafter, the AOJ should schedule the Veteran for a VA joints examination to determine the nature and etiology of claimed right hip disability.  The claims folder and any relevant electronic records should be available for review.

The examiner is requested to provide a medical opinion as to whether it is at least as likely as not that any current right hip disability is related to active military service or events therein.  In making this determination, the examiner is requested to consider all evidence of record, to include the Veteran's lay statements of continuing pain following the 1997 injury and the December 1999 x-ray report showing minimal degenerative changes in the right hip.  

If the examiner determines that the right hip disability is not related to service, he/she should opine as to whether it is at least as likely as not proximately due to, or alternatively, aggravated (permanently worsened) by service-connected right knee disability.  If aggravation is found, the examiner should provide an opinion regarding the baseline level of severity before the onset of aggravation.  

A complete rationale must be provided for any opinion offered.  

3.  The AOJ should adjudicate the Veteran's claim that the RO committed CUE in the April 2000 rating decision that denied service connection for migraine headaches.  Should the AOJ deny the claim, the Veteran must be notified of the decision and informed of his appellate rights.  While the Veteran has perfected an appeal as to the question of entitlement to an earlier effective date for service connection for migraine headaches, he is hereby notified that only if he files a timely notice of disagreement and a timely substantive appeal will the CUE claim be considered by the Board.  38 U.S.C.A. § 7104 (West 2014).  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must adjudicate the issues of entitlement to service connection for a right hip disability; and entitlement to an effective date prior to May 31, 2011 for service connection for migraine headaches.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


